—Order, Family Court, Bronx County (Marjory Fields, J.), entered June 5, 1992, which after a fact finding hearing found that the respondent had neglected his son and placed him with the Commissioner of Social Services for a period of one year, unanimously affirmed, without costs.
The multiple burns over respondent’s 21-month-old son and the lack of explanation for the injuries established a prima facie case of neglect (see, Matter of Cerda, 114 AD2d 795). The court did not abuse its discretion in not compelling a witness to appear in court where the substance of her testimony *514would not have been material to rebutting the prima facie case of neglect.
The matter of whether the disputed hearing should have been held is moot. Concur — Rosenberger, J. P., Wallach, Kupferman, Ross and Tom, JJ.